Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The specification lists additional documents JP 2013-100850 (patent document 1) and WO2018/153226 (patent document 4) neither of which have been cited.  It appears other versions of the WIPO document are cited and provided but the actual WIPO document needs to be provided and appear on an IDS for consideration.  With regards to the JP document this may be a typographical error in the specification, should this be 2013-100885 which would match the second foreign document in the IDS filed 12/26/19?
Also, paragraph 0040 appears to be attempting to incorporate Japanese prior art document disclosures by reference, however these are foreign pieces of prior art that should be listed on an IDS and copies provided.
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  

Claim 3, the phrase “the engagement member is attached to the housing” and stating that it passes through the notch is redundant and the use of the phrase “in a state of passing” is grammatically awkward as noted above.  It is suggested that the last clause of the claim be changed to read - -the engagement member also passing through the second notch and extends to…- -.  It is further noted that for better clarity since one of the notches is referenced as a “second notch” the other notch in claim 1 should be referenced as a - -first- - notch.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 sets forth “an accumulated state” but it is unclear what states are considered to be “accumulated” or what is required to be in “an accumulated state”.  Is 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2014-20463 (JP’463).
Regarding claim 1, JP’463 discloses a radial foil bearing (see Figures 11-13), comprising: a housing (51) provided with an insertion hole (central opening); a back foil (11a) disposed on an inner peripheral surface of the insertion hole, a notch (11d) being provided at an edge of the back foil in an axial direction in which the insertion hole 
Regarding claim 2, JP’463 discloses that the engagement member extends toward two sides in the circumferential direction of the formation area of the notch on the inner peripheral side of the back foil (41a is made of segments that abut at 41b and then extend in opposite directions circumferential on the inner side of the notch).
Regarding claim 4, JP’463 discloses that an engagement groove (31) extending outward in a radial direction from, an inner peripheral edge of the insertion hole is provided on an end surface in the axial direction of the housing (51), and the engagement member (41a, specifically portion 41b) contacts an inner surface (side walls of the groove) of the engagement groove (31).
Regarding claim 5, as best understood, JP’463 discloses the engagement member contacts the inner surface of the engagement groove in an accumulated state (as best understood this is in the assembled state, 41b contacts the side wall of the groove in the assembled state).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’463, as applied to claim 4 above, and further in view of Lee, US PGPub 2010/0177997.
JP’463 does not disclose a cover attached to an end surface in the axial direction of the housing and covering the engagement groove accommodating the engagement member.
Lee teaches a foil bearing with a cover (7) which is attached to an end surface of the housing (1) the cover covering the ends of the foil bearing assembly (extends from the radial outer surface of the housing to the radially inner side of the top foil and thus covers the ends of the top foil and the structure between the housing and the top foil, see figure 4) for the purpose of providing a member that blocks the gaps within the bearing to provide a high sealing performance (see at least paragraph 0017).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify JP’463 and attach a cover member, as taught by Lee, for the purpose of providing a member that blocks the gaps within the bearing to provide a high sealing performance.  Using the same cover taught by Lee in the device of JP’463 would result in the cover covering from the radially outer surface of the housing inward to at least partially overlap with the cylindrical portion of the top foil, this results in the cover covering the engagement groove and the engagement member. 
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited documents all show different formations of foil bearings that use an engagement member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES PILKINGTON/Primary Examiner, Art Unit 3656